DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US2017/037175, and claims earliest benefit of U.S. Provisional Application No. 62/350,136, filed June 14, 2016.  However, it is noted that the subject matter of the claimed invention is not taught by the ‘136 application, but is taught by U.S. Provisional Application No. 62/372,582, filed August 09, 2016, which is set as the priority date for purposes of examination. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on July 22, 2022 is acknowledged.  Applicant has elected the species A) the number of droplets is greater than 30%, from the group of species of number of droplets, drawn to claims 3-5 and 22, the species D) a gel bead of the plurality of closely packed gel beads is in contact with at least one other gel bead, from the group of species of contact of a gel bead with other gel beads, drawn to claims 6-8 and 23, and the species G) gel outer layer comprises acrylamide, from the group of species of gel outer layer, drawn to claims 12, 13, 25 and 26.  Claims 1 and 21 are generic to the elected species, which read on claims 1-3, 6, 9-12, 14-21, 24, 25 and 27-31, which will be examined on the merits.  Claims 4, 5, 13, 22, 23 and 26, drawn to non-elected species, are withdrawn.  It is noted that claims 7 and 8 were previously canceled. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The meaning of the phrase “closely packed” is unclear, as the term “closely” is a relative term which renders the claim indefinite.  The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the phrase “closely packed” is discussed with regard to the number of droplets (containing a gel bead) relative to the plurality of droplets (lacking a gel bead), or whether a gel bead is in contact with one or more other gel beads (see paragraphs 6 and 14 of the specification), it is not clear what the threshold is for gel beads that are closely packed versus those that are not closely packed. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3, 6, 10-12, 14-21, 24, 25 and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utada et al. (U.S. Patent Pub. No. 2017/0275679 (U.S. Provisional Application 62/312,650 filed March 24, 2016)). 
With regards to claims 1-3, 6 and 21, Utada teaches a method of droplet generation (methods are provided for generating deformable gel beads that contain a single colloidal particle, and encapsulating the gel beads containing the particle at high efficiency into droplets, see Abstract and paragraphs 7 and 12), comprising:
transporting a first fluid comprising a plurality of closely packed gel beads at a controlled distance relative to one another through a first microfluidic channel, a gel bead of the plurality of gel beads comprising a solid support and a gel outer layer encapsulating the solid support (a droplet generator is used to transport gel-coated particles, part 302, within a carrier fluid, part 303, through a center inlet channel, part 301, paragraph 54 and Figure 3; the gel-coated particles were previously formed by formation of an emulsion to encapsulate a solid particle, part 102 within a gel bead, part 110, wherein gel-coated particles, comprising a single particle, part 109, are enriched to separate the gel-coated particles, parts 201 and 202, from gel beads lacking particles, part 203, see paragraphs 39, 50 and 51 and Figures 1 and 2; the ability of the gel to deform allows the gel-coated particles to be packed at a volume fraction approaching 1.0 without clogging the center inlet channel or nozzle, and enables them to order into a regular spacing in the channel, paragraph 55); and
generating a plurality of droplets comprising a number of droplets encapsulating a single gel bead at a proportion greater than 20% of the plurality of droplets, the generating comprising intersecting the first fluid with an immiscible carrier fluid (the gel-coated particles are co-encapsulated within droplets at high efficiency wherein fluid from side channels, parts 304 and 305, converges with the fluid containing the gel-coated particles to form a nozzle, and the combined mixture continues to flow through an outlet channel, part 307, wherein an emulsion is formed comprising droplets containing the gel-coated droplets, part 308; the carrier fluid that the gel-coated particles are contained in is immiscible with the fluid from the side channels, one being oil, the other an aqueous fluid, paragraphs 11, 22 and 23; the high volume fraction and close packing achievable with the deformable gel-coated particles enables them to order into a regular spacing, and to obtain uniform filling of the droplets such that each droplet comprises a layer of the fluid and a layer of the deformable bead containing a single particle, paragraph 55). 
With regards to claims 10 and 28, Utada teaches a method wherein the plurality of gel beads is buoyant in the first fluid stream (the starting population of gel beads or gel-coated particles is moved into an aqueous phase, wherein the density of the aqueous phase may be adjusted to affect the relative buoyancies of the gel-coated particles and droplets lacking particles, paragraphs 17, 45 and 50 and Figure 2). 
With regards to claims 11 and 29, Utada teaches a method wherein the plurality of gel beads has a density of 800 kg/m3 to 1000 kg/m3 (the density of the gel-coated particles may vary from 1.01 g/cm3 to 1.50 g/cm3, paragraph 50). 
With regards to claims 12 and 25, Utada teaches a method wherein the gel outer layer comprises acrylamide (the gel-coated particles may comprise polyacrylamide, paragraphs 9, 20 and 35). 
With regards to claims 14 and 24, Utada teaches a method wherein the solid support is tagged using a molecular tag or barcode identifier such that contents of a tagged microfluidic droplet are identifiably mapped to a common source (the particles within the gel-coated particles may comprise oligonucleotides such as nucleic acid barcodes, wherein the barcodes within each droplet containing the gel-coated particles may be unique to that particle and droplet and thus can be identified by the barcoded sequences, paragraphs 60 and 61).
With regards to claims 15 and 16, Utada teaches a method wherein the plurality of gel beads occupy greater than 30% of a volume of a segment of the first microfluidic channel, wherein the distance is less than a diameter of a gel bead of the plurality of gel beads (due to the ability of the gel layer to deform, the gel-coated particles are able to be packed at a high volume fraction approaching 1.0 without clogging the center inlet channel or nozzle, which enables them to order into a regular spacing in the channel, paragraph 55 and Figure 3). 
With regards to claim 17, Utada teaches a method further comprising encapsulating the single solid support with a single cell in a droplet (the carrier fluid transporting the gel-coated particles may also comprise one or more cells which are co-encapsulated with gel-coated particles in the droplets such that droplet comprises a single cell, paragraph 56). 
With regards to claims 18-20, Utada teaches a method further comprising encapsulating the single solid support with cell lysis reagents in a droplet for performing cell lysis within the droplet, as well as reagents for nucleic acid synthesis or amplification in a droplet (the materials that may be co-encapsulated in a droplet with a gel-coated particle include reagents and buffers for analyzing nucleic acids from the single cell after cell lysis to release the nucleic acids, and include oligonucleotides and nucleotides for forming reaction mixtures for reverse transcription and/or amplification, paragraphs 56, 61 and 62). 
With regards to claims 30 and 31, Utada teaches a method wherein the plurality of droplets comprising a number of droplets encapsulating a single gel bead demonstrates a non-Poissonian distribution (droplets containing a single gel-coated particle are generated at high efficiency, as each droplet comprises a layer of the fluid and a layer of the deformable bead containing a single particle, paragraphs 54 and 55). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utada et al. (U.S. Patent Pub. No. 2017/0275679) in view of Shin et al. (U.S. Patent Pub. No. 2017/0196818). 
	Utada teaches the limitations of claims 1-3, 6, 10-12, 14-21, 24, 25 and 28-31, as discussed above.  However, Utada does not teach a method wherein the plurality of gel beads comprises gel having a Young’s modulus of 0.01 kPa to about 100 kPa. 
Shin teaches methods and injectable compositions of cross-linked hydrogels (also known as hydrogel capsules, microgels or microparticles) comprising encapsulated cells that may be administered to a subject (see Abstract and paragraph 7).  Shin further teaches that hydrogel microparticles may be designed to endure shear forces experienced by blood circulation after injection, and thus may have a Young’s Modulus or elastic modulus of about 1 kPa, which is in a stiffness range comparable to that of some blood cell types (paragraphs 164 and 256).  In addition, Shin teaches that hydrogel microparticles may also be designed with an optimal stiffness to control the release of secretory factors from cells contained within the hydrogel microparticles (see paragraphs 175 and 176).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Utada and Shin since both references teach methods and compositions for generating gel beads (also known as hydrogels or hydrogel microparticles) that may comprise microparticles, beads or cells.  Utada teaches methods for generating deformable gel-coated particles that contain a single particle or bead, and encapsulating the gel-coated particle containing the particle at high efficiency into droplets, see Abstract and paragraphs 7 and 12), while Shin teaches methods for forming hydrogel microparticles with optimized stiffness, as measured by Young’s modulus, for use in injecting cells into subjects (Abstract and paragraphs 7, 164 and 256).  Thus, an ordinary practitioner would have been motivated to combine the methods of Utada and Shin since the methods of Shin could be readily applied to the teachings of Utada to design gel-coated particles having optimized stiffness that could be applied to methods wherein particles comprising barcoded oligonucleotides are released from the particles into the droplets to react with polynucleotides released from cells contained in the droplets (see Utada, paragraphs 56, 61 and 62), as Shin teaches that hydrogel microparticles may be designed with an optimal stiffness to control the release of factors from cells contained within the hydrogel microparticles (see paragraphs 175 and 176). 
 
Conclusion

12.	Claims 1-3, 6, 9-12, 14-21, 24, 25 and 27-31 are rejected.  No claims are free of the prior art.  In addition, claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite. 

Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637